DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraiwa (US Patent No. 5,230,759).
Regarding claim 1, in FIGs. 1-2, Hiraiwa discloses a circuit assembly comprising: a circuit board (1, col. 2, lines 54-65), an electronic component (2, col. 2, line 56) arranged on the circuit board and electrically connected to the circuit board via at least one electrical contact point (5, col. 2, line 61), and a foamed material (interpreted as being compressible, 10/11, col. 3, lines 1-22) sealing element which seals off the electronic component and the at least one electrical contact point in media-tight fashion with respect to surroundings.
Regarding claim 2, in FIGs. 1-2, Hiraiwa discloses a cover element (7, col. 3, line 24) which is arranged on the foamed material sealing element and the cover element comprising at least one pressure-exerting portion configured to, when the cover element is pushed against the foamed material sealing element, generate a media-tight contact region between the foamed material sealing element and the circuit board.
Regarding claim 3, in FIGs. 1-2, Hiraiwa discloses a fixing (13, col. 3, lines 28-32) element which fixes the cover element, the foamed material sealing element and the circuit board with a spacing to one another.
Regarding claim 4, in FIGs. 1-2, Hiraiwa discloses that the foamed material sealing element comprises a first region with a first thickness (10, as measured from 1 to top of 10) and a second region (11, as measured from 1 to top of 11)with a second thickness greater than the first thickness, the second region being arranged such that, when the cover element is pushed against the foamed material sealing element, substantially the second region is compressed.
Regarding claim 5, in FIG. 2, Hiraiwa discloses that the at least one pressure-exerting portion is formed as a projection (10/11 formed on 7, col. 4, lines 14-23) which extends in a direction of the foamed material sealing element.
Regarding claim 6, in FIGs. 1-2, Hiraiwa discloses a fixing (13, col. 3, lines 28-32) element which fixes the cover element, the foamed material sealing element and the circuit board with a spacing to one another.
Regarding claim 7, in FIG. 2, Hiraiwa discloses that the at least one pressure-exerting portion is formed as a projection (10/11 formed on 7, col. 4, lines 14-23) which extends in a direction of the foamed material sealing element.
Regarding claim 8, in FIG. 2, Hiraiwa discloses a fixing (13, col. 3, lines 28-32) element which fixes the cover element, the foamed material sealing element and the circuit board with a spacing to one another.
Regarding claim 9, in FIG. 2, Hiraiwa discloses that the projection is a ring-shaped projection configured to, when the cover element is pushed against the foamed material sealing element, generate a ring-shaped media-tight contact region (projection must be ring-shaped to create the cavity, col. 3, lines 50-65).
Regarding claim 10, in FIG. 2, Hiraiwa discloses a fixing (13, col. 3, lines 28-32) element which fixes the cover element, the foamed material sealing element and the circuit board with a spacing to one another.
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant contends that “rather than ‘a foamed material sealing element,’ HIRAIWA at best discloses that the completely hardened resilient silicone rubber.” 
This argument is not persuasive. The “completely hardened resilient silicone rubber” is referring to silicone resin in a solid state obtained after heating the initial liquid silicone resin that was applied to the device. Further, one of ordinary skill in the art would have recognized that the “completely hardened resilient silicone rubber” must still retain deformability/compressibility to provide the sealing function disclosed by Hiraiwa.
Further regarding claim 1, Applicant contends that:
However, even if the hardened resilient silicone rubber and the not
completely hardened sealing resin were interpreted as alleged by the Office Action to be “compressible” and combined to seal the cavity, HIRAIWA still fails to disclose, teach, or fairly suggest “a foamed material sealing element.” More specifically, HIRAIWA is largely silent on the internal structure of the hardened resilient silicone rubber and the not completely hardened sealing resin by limiting the disclosure to compositional/quasi-chemical properties, general physical properties, and cross-sectional shape, e.g. col. 3, lines 7-23. Furthermore, by suggesting “allumina [sic]” with a melting point on the order of 2000°C as an approximately 80% filler in an environment of about 20-150°C, instead of, for example, a trapped gas or liquid in the range of that same 20-150°C, as could be the case with a foamed material, HIRAIWA further detracts a PHOSITA from a foamed material. (see page 3 of Applicant’s 8/23/2022 “Reply”)
This argument is not persuasive. It is unclear what constitutes the claimed “foamed material sealing element” and the specification provides no guidance beyond disclosing that the foamed material must be capable of being deformed/compressed such that it is able to provide a seal (see, for example, paragraph [0024] of the publication of the present application). Does the foamed material require bubbles or voids? If so, how many bubbles/voids/particles are required to be considered foamed? Assuming, for the sake of argument, that the structure of a foamed material in the context of the present application is understood, “foamed” is verb making it unclear if the “foamed material” in the final product must be a material with bubbles/voids/particles or if the claim only requires that the process of making the “foamed material” must include a foaming step. If a foaming step is required it is unclear what, if any, impact this has on the structure of the final device. For example, foam shaving cream can be dispensed on a counter and after time substantially all of bubbles will pop leaving a liquid. Would the remaining liquid be considered a foamed material? If so, it is unclear what structure that would impart to the remaining liquid. Similarly, the liquid silicone resin disclosed by Hiraiwa is capable of, and likely is, stirred/agitated at some point during the process of making the silicone rubber making it a foamed material. Absent guidance in the specification as to the structural requirement of the term “foamed material,” the silicone resin disclosed by Hiraiwa is commensurate with the scope of the claim as it is capable of being deformed/compressed such that it is able to provide a seal.


Regarding claim 4, Applicant contends that:
HIRAIWA also fails to teach, disclose or fairly suggest the feature of “a first region with a first thickness and a second region with a second thickness greater than the first thickness.” In contrast, HIRAIWA insists “that a cross-sectional shape thereof after coating on the package base 1 remains even during and after the hardening thereof.” Col 3, lines 10-12. (see page 3 of Reply)
	This argument is not persuasive. FIG. 1C shows that region 11 (second region) initially has a larger thickness than region 10 (first region). FIG. 1D shows that when the cover element is pushed against the foamed material sealing element the second region is compressed.

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896